UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 03-7702



ALFREDA COLEMAN,

                                                 Petitioner - Appellant,

             versus


STATE   OF     SOUTH     CAROLINA;   HENRY    DARGAN
MCMASTER,

                                                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-03-868)


Submitted: February 12, 2004                   Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfreda Coleman, Appellant Pro Se.    William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Alfreda Coleman seeks to appeal the district court’s

order accepting the report and recommendation of the magistrate

judge and denying relief on her petition filed under 28 U.S.C.

§ 2254 (2000).         We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

September 19, 2003.       The notice of appeal was filed on October 29,

2003.   Because Coleman failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented     in   the

materials     before    the   court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED


                                      - 2 -